PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No.: 7,948,298
Issue Date: May 24, 2011
Application No. 12/851,175
Filed: 5 Aug 2010
For: SEMICONDUCTOR INTEGRATED CIRCUIT AND OPERATION METHOD FOR THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under 37 CFR § 1.378(b), filed February 6, 2020, in response to the decision mailed January 31, 2020 dismissing the original petitions to accept the unintentionally delayed payment of maintenance fees for the above-identified patent.
  
The petitions under 37 CFR 1.378(b) are GRANTED.

This patent expired on May 26, 2015 for failure to pay the 3.5 year maintenance fee. The 7.5 year maintenance fee was due no later than May 24, 2019. The maintenance fees are hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition under 37 CFR § 1.378(b). In this instance, the fees required are $1,600 for the maintenance fee due at 3.5 years; $2,000 for the delayed payment of the fee due at 3.5 years; $3,600 for the maintenance fee due at 7.5 years; and $2,000 for the delayed payment of the fee due at 7.5 years. The total fees owed are $9,200. A payment of $7,200 was submitted on January 11, 2019. A balance of $2,000 remains and is due. Petitioner’s Deposit Account No. 19-4880 has been charged $2,000 pursuant to authorization filed February 6, 2020. 

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue. Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay. See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008). In the event that such an inquiry has not been made, petitioner must make 

Telephone inquiries concerning this matter may be directed to Vanitha Elgart at 571. 272.7395.


/VANITHA M ELGART/Petitions Examiner, OPET